Title: Abigail Adams to John Quincy Adams, 9 October 1791
From: Adams, Abigail
To: Adams, John Quincy


my dear son
Brookfield Sunday 9 ocbr 1791
I had not time to write to you before I left Braintree I was in so much trouble for your Aunt and Family, that I left home with a Heavy Heart indeed, nor can I look to Philadelphia with a much lighter one, for there mrs Brisler lies at the point of death with a fever, if living. I promised Lucy if any Letters should come from Genll Knox or mr Brisler after I left home that you should open them and give them every information they might contain respecting her. this I now request you to do.
I am extreemly anxious to hear from your uncle cranch. I wish you could forward a Letter to me to be left a Smiths or the stage House at N Haven, should this reach you soon enough. I did not say enough to you a[bout] your Eye’s. I would have you take a portion or two of Sal[ts] and then an oz of Bark, in 6 or 7 portions. do not neglect it, if lost Health may be restored, lost Eyes cannot, and I am certain from my observation respecting your Health the summer past, that you stand in need of the Bark
your Father has stood his journey as well as could be expected. he is some what fatigued to day, but I hope his Heaviness arrises only from the exertions of the two last days, & from a South wind. if I had not past through the disorder myself and experienced the debility occasiond by it I should feel more anxious. convey the inclosed Letter as soon as you can to Braintree from your affectionate / Mother
A Adams
p s I received your Letter and approve of what you have done